By the Court, Rhodes, C. J.:
The issues in this cause having been referred to the District Court for Rapa County for trial, and the jury in that Court having rendered a verdict, which was thereafter duly certified to this Court, the respondents moved in the District Court for a new trial, and the petitioner moved in this Court for judgment, ordering the writ of mandate to issue as prayed for in the petition.
We are of the opinion that the motion for a new trial should have been made in this Court, and not in the District Court. The petitioner is therefore entitled to judgment on the verdict. Since the verdict was rendered, the Act of March 29th, 1870, to locate the county seat for the County of Lake, was passed, by which another election was ordered to be held in that county, to determine whether the county seat should be at Lakeport, or at Lower Lake. The decision of the case is of no moment, except that thereby the liability of the parties for the costs of the action may be determined. The petitioner was entitled to judgment on the verdict, and will therefore recover his costs.
Mandate ordered; and it is further ordered that the service of the writ be stayed until the further order of this Court, and that the petitioners recover their costs.